           Case: 3:20-cv-00037 Document #: 1 Filed: 01/15/20 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WISCONSIN
_____________________________________________________________________

BUILDING TRADES UNITED PENSION TRUST FUND,
SCOTT REDMAN (in his capacity as Trustee),

INDUSTRY ADVANCEMENT PROGRAM/CONTRACT
ADMINISTRATION FUND,

WISCONSIN MASONS HEALTH FUND, WISCONSIN
MASONS JOINT APPRENTICESHIP and TRAINING
FUND and JAMES VICK (in his capacity as Trustee),

BRICKLAYERS & TROWEL TRADES INTERNATIONAL
PENSION FUND, INTERNATIONAL MASONRY INSTITUTE,

BRICKLAYERS AND ALLIED CRAFTWORKERS
DISTRICT COUNCIL OF WISCONSIN,


                           Plaintiffs,

      v.                                                      Case No. cv-20-37

MORTL RESTORATION, INC.,

                      Defendant.
_____________________________________________________________________

                              COMPLAINT
_____________________________________________________________________

              NOW COME the Plaintiffs, by their attorneys, and as and for a cause of

action against the Defendants, allege and show to the court the following:

                               Jurisdictional and Venue

      1.      Jurisdiction of this Court upon Defendant Mortl Restoration, Inc. is founded

upon section 502 of the Employee Retirement Income Security Act of 1974 (“ERISA”) (29

U.S.C. § 1132) and section 301(a) of the Labor Management Relations Act of 1947
            Case: 3:20-cv-00037 Document #: 1 Filed: 01/15/20 Page 2 of 10



(“LMRA”), as amended (29 U.S.C. § 185(a)), in that the Plaintiffs are aggrieved by the

Defendant's violation of certain collective bargaining agreements, trust plans and trust

agreements, and Defendant's continued refusal to submit contributions in accordance

with the terms of those plans and agreements, thereby violating the provisions of ERISA,

the Multi-Employer Pension Plan Amendments Act (“MPPAA”), the terms and provisions

of the employee benefit plans, LMRA § 301, and the common law of the State of

Wisconsin.

       2.      Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2))

in that the some of the Plaintiffs are administered at their offices located in Dane County,

Wisconsin.

                                          Parties

       3.      Plaintiff Building Trades United Pension Trust Fund is an employee benefit

plan within the meaning of ERISA §§ 3(2), (3) and (37), 502 and 515, as amended by the

MPPAA (codified as amended at 29 U.S.C. §§ 1002(2), (3) and (37), 1132 and 1145),

and brings this action on behalf of the Trustees, participants and beneficiaries of said

plan. Said plan maintains offices at 500 Elm Grove Road, Elm Grove, Wisconsin 53122.

       4.      Plaintiff Scott Redman is a Trustee and a fiduciary of the Building Trades

United Pension Trust Fund, as well as a participant and beneficiary within the meaning of

ERISA and as such has standing to be a Plaintiff in this action and to seek the remedies

prayed for.       Scott Redman maintains an office at             11175 West Parkland

Avenue, Milwaukee, WI 53224.




                                            -2-
            Case: 3:20-cv-00037 Document #: 1 Filed: 01/15/20 Page 3 of 10




       5.      Plaintiff Industry Advancement Program/Contract Administration Fund

(“IAP/CA Fund”) is an employee benefit plan governed by a Board of Trustees consisting

of union and labor employee appointees as provided by LMRA § 302(c)(5) (29 U.S.C. §

186(c)(5)). It brings this action on behalf of the Trustees, participants, and beneficiaries

of said organization and maintains offices at P.O. Box 507, Brookfield, Wisconsin 53008.

       6.       Plaintiffs Wisconsin Masons Health Care Fund, Wisconsin Masons Joint

Apprenticeship & Training Fund are employee benefit plans within the meaning of ERISA

§§ 3(1), (2), (3) and (37), 502 and 515, as amended by the MPPAA (codified as amended

at 29 U.S.C. §§ 1002(1), (2), (3) and (37), 1132 and 1145), and bring this action on behalf

of the Trustees, participants and beneficiaries of said Plans. Said Plans maintain offices

at 2901 Beltline Highway, Madison, Wisconsin 53713.

       7.      Plaintiff James Vick is a trustee and a fiduciary of the Wisconsin Masons

Health Care Fund, as well as a participant and beneficiary within the meaning of ERISA

and as such has standing to be a Plaintiff in this action and to seek the remedies prayed

for. James Vick maintains an office at 17125 West Cleveland Avenue, New Berlin,

Wisconsin 53151.

       8.      Plaintiffs Bricklayers and Trowel Trades International Pension Fund and

International Masonry Institute (“IMI”) are employee benefit plans within the meaning of

ERISA §§ 3(2), (3), and (37), 502, and 515, as amended by the MPPAA (codified as

amended at 29 U.S.C. §§ 1002(2), (3), and (37), 1132, and 1145), and bring this action

on behalf of the trustees, participants, and beneficiaries of said Plans. Said Plans

maintain offices at 620 F Street NW, Washington, D.C. 20004.
                                            -3-
           Case: 3:20-cv-00037 Document #: 1 Filed: 01/15/20 Page 4 of 10



      9.      Plaintiff Bricklayers and Allied Craftworkers District Council of Wisconsin is

a labor organization (“Union”) within the meaning of 29 U.S.C. § 158, et seq., and brings

this action on behalf of the participants and members of the organization for whom it

collects working dues. Said labor organization maintains offices at 17125 West Cleveland

Avenue, New Berlin, Wisconsin 53151.

      10.     Mortl Restoration, Inc. is a domestic corporation organized under the laws

of Wisconsin, engaged in business with principal offices located at 610 North 119th Street,

Wauwatosa, Wisconsin 53226. The company’s registered agent for service of process is

James A. Mortl, 610 North 119th Street, Wauwatosa, Wisconsin 53226.

                                           Facts

      11.     Mortl Restoration is an employer and party in interest in an industry affecting

commerce within the meaning of ERISA §§ 3(5), (11), (12) and (14) (29 U.S.C. §§

1002(5), (11), (12) and (14)) and the LMRA (29 U.S.C. § 151, et seq.).

      12.     For all times relevant, Mortl Restoration was and remains a party to and

agreed to abide by the terms of one or more collective bargaining agreements (“Labor

Agreements”) between itself and the International Union of Bricklayers and Allied

Craftworkers, Local No. 8, District Council of Wisconsin (“Bricklayers Union”).

      13.     The Labor Agreements described herein contain provisions whereby Mortl

Restoration agreed to make timely payments to the Plaintiffs' trust funds for each

employee covered by said Labor Agreements.

      14.     By execution of said Labor Agreements, Mortl Restoration adopted the trust

agreements and amendments thereof which establish and govern the Funds and are

necessary for their administration, and designated as their representatives on the Board
                                            -4-
          Case: 3:20-cv-00037 Document #: 1 Filed: 01/15/20 Page 5 of 10



of Trustees such Trustees as have been named and appointed pursuant to said trust

agreements, together with their successors selected in the manner provided in such trust

agreements, and thereby ratifying all actions already taken or to be taken within the scope

of their authority.

       15.     By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements, and the rules and regulations

heretofore and hereafter adopted by the Trustees of said trust funds, Mortl Restoration

has agreed as follows:

               a.     to file monthly reports and make timely and prompt contributions to

                      the Funds for each employee covered by the aforementioned Labor

                      Agreements;

               b.     to deduct from each employee who has so authorized, working dues

                      and to timely pay said amounts to the Union;

               c.     to designate, and accept as its representatives, the Trustees named

                      in the declaration of trust and their successors;

               d.     to adopt and abide by all of the rules and regulations adopted by the

                      Trustees of the Funds pursuant to the trust agreements;

               e.     to adopt and abide by all of the actions of the Trustees in

                      administering the Funds in accordance with the trust agreements

                      and the rules so adopted;

               f.     to pay, in addition to all of the contributions which are due and owing,

                      liquidated damages and interest relative to delinquent contributions;

                      and
                                             -5-
          Case: 3:20-cv-00037 Document #: 1 Filed: 01/15/20 Page 6 of 10



              g.     to pay, in addition to delinquent contributions, interest and liquidated

                     damages, actual attorney fees, audit fees, court costs and service

                     fees, should legal action be necessary to obtain delinquent

                     contributions, interest and liquidated damages.

       16.    Mortl Restoration has failed to perform its obligations pursuant to the terms

and conditions of the Labor Agreements and trust agreements by, although not

necessarily limited to, the following:

              a.     failing to make continuing and prompt payments to the Funds as
                     required by the Labor Agreements and trust agreements for all of
                     Mortl Restoration’s covered employees; and

              b.     failing to accurately report employee work status to the Plaintiffs.

       17.    Section 502(g)(2) of ERISA, as amended by the MPPAA provides:

              (2)    In any action under this title by a fiduciary for or on behalf of a plan
                     to enforce section 515 in which a judgment in favor of the plan is
                     awarded, the court shall award the plan --

                     (A)     the unpaid contributions,

                     (B)     interest on the unpaid contributions,

                     (C)     an amount equal to the greater of --

                             (i)    interest on the unpaid contributions, or

                             (ii)   liquidated damages provided for under the plan in an
                                    amount not in excess of 20 percent (or such higher
                                    percentage as may be permitted under Federal of
                                    State law) of the amount determined by the court under
                                    subparagraph (A),

                     (D)     reasonable attorney's fees and costs of this action, to be paid
                             by the defendant, and

                     (E)     such other legal or equitable relief as the court deems
                             appropriate.
                                            -6-
          Case: 3:20-cv-00037 Document #: 1 Filed: 01/15/20 Page 7 of 10




For purposes of this paragraph, interest on unpaid contributions shall be determined by
using the rate provided under the plan, or, if none, the rate prescribed under section 6621
of the Internal Revenue Code of 1954.

       18.     Section 515 of ERISA provides:

               Every employer who is obligated to make contributions to a
               multiemployer plan under the terms of the plan or under the terms
               of a collectively bargained agreement shall, to the extent not
               inconsistent with law, make such contributions in accordance with
               the terms and conditions of such plan or agreement.

       19.     Under the collective bargaining agreements between Mortl Restoration and

the Bricklayers Union, contributions are due by the end of month in which the work was

performed, but no later than the fifteenth (15th) day of the following month, after which

time the employer is delinquent and assessed liquidated damages equal to 20% of the

unpaid contributions, plus interest equal to 1.5% of the unpaid contributions per month.

       20.      Between January 1, 2015 through September 30, 2019, Mortl Restoration

failed to remit timely contributions to the Plaintiffs pursuant to the terms of the collective

bargaining agreement between the Bricklayers Union and Mortl Restorations, resulting in

the accrual of interest assessments and liquidated damages.



                        Claim One Against Mortl Restoration, Inc.
             Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132 and 1145)

       21.     As and for a first claim for relief against Mortl Restoration, the Plaintiffs

repeat and reallege each and every allegation contained in paragraphs 1 through 20

above and incorporate the same as though fully set forth herein word for word.

       22.     Mortl Restoration has breached its collective bargaining agreement with the

Bricklayers Union by failing to remit timely contributions to the Plaintiffs for all
                                             -7-
         Case: 3:20-cv-00037 Document #: 1 Filed: 01/15/20 Page 8 of 10



acknowledged hours that they worked in during the period January 2015 through

September 2019.

      23.    Because, as the Fund is informed and believes, Mortl Restoration has not

made timely and prompt contributions on behalf of all covered employees, the corpus of

the Funds is reduced, the Funds’ income is reduced, and its ability to pay benefits to

qualified participants and beneficiaries is curtailed.   Consequently, ERISA and the

Funds’ employee benefit plan have been violated, and the Funds are entitled to all of the

remedies provided by ERISA.

      24.    Because Mortl Restoration has failed to make timely and prompt

contributions, some of the Fund’s beneficiaries and participants could have eligibility

terminated and benefits reduced for which they would otherwise qualify.           These

beneficiaries and participants would be left without an adequate remedy at law and would

suffer severe and irreparable harm if said Defendant is not mandatorily compelled to

comply with the Labor Agreements and enjoined from further breaches.

      25.    As the third-party beneficiaries of the collective bargaining agreement

between the Bricklayers Union and Mortl Restoration, Plaintiff Funds are entitled to

recover, for the unpaid contributions described in paragraphs 19 and 20 of the Complaint,

an amount equal to the full unpaid contributions, plus interest at 1.5% per month, plus

liquidated damages equal to 20% of the full unpaid contributions.




                                          -8-
           Case: 3:20-cv-00037 Document #: 1 Filed: 01/15/20 Page 9 of 10




                      Claim Two Against Mortl Restoration, Inc.
                       Violation of LMRA § 301 (29 USC § 185)

      26.     As for a second claim for relief against Mortl Restoration, the Plaintiffs

reallege each and every allegation contained in paragraphs 1 through 26 above and

incorporate same as though fully set forth herein word for word.

      27.     Mortl Restoration deducted working dues from its employees’ paychecks,

such working dues owed to the Union, but failed to submit same to the Union in a timely

fashion.

      28.     Because, as the Union and the IAP/CA Fund are informed and believe,

Mortl Restoration has not paid timely and prompt working dues on behalf of the Union

and contributions to the IAP/CA Fund, the Union’s and the IAP/CA Fund’s incomes are

reduced, and their participants and members may be forced to pay working dues out of

pocket; even though said amounts may have already been deducted from their paychecks

by the Defendant. Consequently, the LMRA has been violated, and the Union and the

IAP/CA Fund are entitled to all of the remedies provided by the LMRA.

      29.     The Plaintiff Union and IAP/CA Fund are entitled to all working dues and

contributions that they should have but did not receive as a result of Mortl Restorations

violations outlined in paragraphs 28 and 29, plus all liquidated damages and interest that

they are entitled to pursuant to the agreements.

      WHEREFORE, the Plaintiffs demand the following relief:

      1.      Judgment on behalf of the Plaintiff Funds and Union against Mortl

              Restoration for all contributions and working dues owed to them for the time

                                           -9-
           Case: 3:20-cv-00037 Document #: 1 Filed: 01/15/20 Page 10 of 10



               period after January 1, 2015, plus all appropriate interest and liquidated

               damages;

      2.       Actual attorney fees and costs incurred by the Plaintiffs in prosecuting

               Counts I and II of the Complaint;

      3.       For such other, further, or different relief as the Court deems just and

proper.

      Dated this _____ day of January 2020.


                                          s/Christopher Ahrens
                                          Christopher J. Ahrens (SBN 1043237)
                                          Yingtao Ho (SBN 1045418)
                                          THE PREVIANT LAW FIRM, S.C.
                                          Attorney for Plaintiffs
                                          301 West Wisconsin Avenue, Suite 100 MW
                                          Milwaukee, WI 53203
                                          414-271-4500 (Telephone)
                                          414-271-6308 (Fax)
                                          Email: cja@previant.com




                                           - 10 -
